PER CURIAM.
In these consolidated appeals, Michael Gamboa challenges the district court’s1 initial failure to rule on his pro se post-judgment motions and its subsequent denial of his pro se motions. We dismiss Appeal No. 07-1225 for lack of appellate jurisdiction, because Gamboa filed his notice of appeal before a final order was entered. Cf. Waterson v. Hall, 515 F.3d 852, 853, 855-57 (8th Cir.2008) (dismissing appeals for lack of jurisdiction when court concluded there was no final appealable order). As to Appeal No. 07-1338, we find no basis for reversal and accordingly affirm. See 8th Cir. R. 47B.

. The Honorable Rodney S. Webb, United States District Judge for the District of North Dakota.